

116 HR 352 IH: Holding Health Insurers Harmless Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 352IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Yoho (for himself, Mr. Weber of Texas, Mr. Babin, Mr. DesJarlais, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo remove penalties for health insurers under the Patient Protection and Affordable Care Act and
			 Health Care and Education Reconciliation Act of 2010.
	
 1.Short titleThis Act may be cited as the Holding Health Insurers Harmless Act. 2.Safe Harbor for Private Sector Health Insurance Providers from ACA Penalties (a)In generalSubject to subsection (b), no health insurance issuer offering health insurance coverage nor sponsor of a group health plan shall be penalized, fined, or otherwise punished by any agency or instrumentality of the United States Government for a failure of such coverage or plan to comply with any of the applicable requirements under the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (including under the amendments made by such Acts).
 (b)ExceptionSubsection (a) shall not apply with respect to the requirements under section 2704 and section 2714 of the Public Health Service Act (42 U.S.C. 300gg–3 and 300gg–14), including the regulations promulgated pursuant to such sections.
 (c)DefinitionsFor purposes of this section: (1)The term agency or instrumentality means any department or independent agency of the United States Government that is tasked with enforcing applicable requirements of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010.
 (2)The terms health insurance issuer offering health insurance coverage and sponsor of a group health plan shall be construed as consistent with use of such terms for purposes of the Patient Protection and Affordable Care Act, and shall include any sole proprietorship, partnership, for-profit corporation, nonprofit corporation, or any other nongovernmental entity that engages in the sale or distribution of health insurance products.
				